CONCURRING OPINION
Johnson, Judge:
While I concur in the conclusion of my associates in this case, I reach that result on different grounds.
The merchandise in this case consists of dried fava beans classifiable under paragraph 765 of the Tariff Act of 1930, the only question being whether or not they are dutiable at the reduced rate set out in the modification of said paragraph by the General Agreement on Tariffs and Trade, T.D. 51802, which provides:
Beans, not specially provided for:
Dried, when entered for consumption during the period from May 1 to August 31, inclusive, in any year:
* * * * * * *
Other_1%^ per lb.
This merchandise arrived in this country on or about July 28,1955, and was entered for warehouse on that date. It appears from the official papers that these beans were transferred to port warehouse to be retained until released by the Bureau of Entomology and Plant Quarantine. They were withdrawn from warehouse for consumption prior to August 31, 1955. It further appears that it was the general practice of importers and brokers to make warehouse entries for food products pending release by the Department of Agriculture.
Except for the fact that this merchandise had to be examined and released by the Department of Entomology and Plant Quarantine, the circumstances in this case are on all fours with those in D. Kelman & Co. v. United States, 28 Cust. Ct. 112, C.D. 1396. There, dried beans had been entered under a warehouse entry on August 17, 1949, and withdrawn on a duty-paid warehouse-withdrawal-for-consump*65tion entry on August 31, 1949. The appraiser advisorily returned the merchandise as dutiable at the rate of 1% cents per pound, but the collector assessed duty at the rate of 3 cents per pound. Protest was filed, the importer claiming that the provision in the trade agreement was intended to include merchandise entered, or withdrawn from warehouse, for consumption during the stated period. The court overruled the protest on the ground that the words “entered for consumption” in the modification of paragraph 765 by the General Agreement on Tariffs and Trade were intended to limit the reduced rate to beans which had been entered directly for consumption during the stated period, excluding those which were withdrawn from warehouse for consumption during that time.
In my view, the material facts in the instant case are not sufficiently different from those in the Kelman case to warrant a distinction: While fumigation of the beans may have been required by the Department of Agriculture, there is nothing in the record to show that entry for warehouse was also required. I adhere to the holding of the Kelman case that merchandise entered for warehouse and then withdrawn for consumption is not entitled to the reduced rate of duty provided in the trade agreement.
However, in view of other circumstances set forth in the record, 1 am of the opinion that this particular importation is properly subject to duty at the reduced rate. The original protest in this case claims only that the merchandise w'as dutiable at iy2 cents per pound under paragraph 765, as modified. An amended protest was filed thereafter, which was subsequently corrected at the trial to read :
The acceptance of this entry by the office of the Collector of Customs, showing a 1% cents a pound rate of duty, under Paragraph 765, was a clerical error, or other inadvertance on the part of the Collector’s office within the meaning of Section 520(e) (1) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1953.
The record in this case establishes that this merchandise was entered under a warehouse entry at the reduced rate of 1 y2 cents per pound under paragraph 765, as modified. This entry was accepted by the entry' clerk and estimated duties on that basis were paid. Under our decision in the Kelman case, supra, a warehouse entry should have carried the full rate of duty of 3 cents per pound.
At the trial, Barnet Wendroff, chief clerk of the entry division at the port of New York, testified that it was the duty of the entry clerk to check the rate and amount of duties on entries which are presented to him to see that they are correct and, if the proper rates are not shown, he should reject the entry. If it is not rejected, it is an error on his part.
According to papers in the official file, which were received in evidence, had warehouse entry not been allowed at the rate of U/2 cents *66per pound, other arrangements for entry would have been made, since it was the intention of the importer to withdraw the merchandise for consumption prior to August 31,1955. Therefore, had the entry been rejected instead of accepted, due to an error on the part of the entry clerk, the importer would have filed a consumption entry. It was stipulated at the trial that if the merchandise had been entered under a consumption entry at the same time that the warehouse entry was made, it would have been dutiable at 1 y2 cents per pound.
Section 520 (c) (1) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1953, provides:
(c) Notwithstanding a valid protest was not filed, the Secretary oí the Treasury may authorize a collector to reliquidate an entry to correct—
(1) a clerical error, mistake of fact, or other inadvertence not amounting to an error in the construction of a law, adverse to the importer and manifest from the record or established by documentary evidence, in any entry, liquidation, appraisement, or other customs transaction, when the error, mistake, or inadvertence is brought to the attention of the customs service within one year after the date of entry, appraisement, or transaction, or within sixty days after liquidation or exaction when the liquidation or exaction is made more than ten months after the date of the entry, appraisement, or transaction; * * *.
In the instant case, it appears from the record that the error was called to the attention of customs officials on November 30,1955, which was within 1 year of entry and prior to liquidation. Therefore, the collector’s decision refusing to correct the error merged in the liquidation. United States v. B. Holman, Inc., 29 C.C.P.A. (Customs) 3, 14, C.A.D. 164. Consequently, the protest might properly be amended, as was done in this case, to include a claim that the acceptance of the entry was a clerical error or other inadvertence, since such claim could have been made in the original protest. United States v. Macksoud Importing Co. et al., 25 C.C.P.A. (Customs) 44, T.D. 49041.
In Import Export Service of N. J. et al. v. United States, 38 Cust. Ct. 235, C.D. 1869, this court stated (p. 238) :
Under sections 614 and 616 of the Tariff Act of 1930, the court clearly has jurisdiction where the collector has refused to reliquidate on the ground of clerical error. It also has authority to review any and every decision of the collector as to the rate and amount of duties chargeable, and his liquidation or reliquidation of any entry. United States v. Swedish Produce Co., 4 Ct. Cust. Appls. 223, T.D. 33437; United States v. Mandel Bros., 7 Ct. Cust. Appls. 476, T.D. 37051. Where a valid protest is filed against a liquidation, the court may order a reliquidation for the correction of any errors, legal or factual, made by the collector in the liquidation. * * * The court may direct a reliquidation where through clerical error an incorrect duress certificate was filed (S. Yamada v. United States, 26 C.C.P.A. (Customs) 89, T.D. 49628) or where the collector has refused to liquidate for other clerical errors discovered within the statutory time limit. H. H. Elder & Co. v. United States, 20 Cust. Ct. 61, C.D. 1084; Esso Standard Oil Company v. United States, 30 Cust. Ct. 111, C.D. 1506; Samuel Shapiro & Company, Inc. v. United States, 31 Cust. Ct. 189, C.D. 1568.
*67I am in accord with the holding of my colleagues that the action <of the entry clerk in accepting the warehouse entry with the reduced rate of duty was a clerical error or inadvertence. It- is my view, therefore, that this matter should be treated as if that were done which ought to have been done, namely, the rejecting of the warehouse entry and the filing of a consumption entry. For this reason only, I concur in the judgment directing the collector to reliquidate the entry, assessing duty at the rate of 1% cents per pound under paragraph 765 of the Tariff Act of 1930, as modified. I would again •emphasize, however, that I reach, this conclusion on the special cir•cumstances of this case, but, as a general proposition, I adhere to the holding in the Kelman case that merchandise entered for warehouse, rather than directly for consumption, is not entitled to the reduced rate of duty provided in the trade agreement.